

Exhibit 10.55

LINN ENERGY, LLC
EXECUTIVE INCENTIVE PLAN
February 2, 2016
ARTICLE I
INTRODUCTION AND ESTABLISHMENT OF PLAN
The Committee hereby adopts the Linn Energy, LLC Executive Incentive Plan (the
“Plan”), as of the Effective Date, for eligible employees of the Company in
order to reward certain executives of the Company by enabling them to receive
performance-based cash compensation. It is the intention of the Committee that
the Target Incentive Award for each Participant be equal to such Participant’s
2015 target bonus plus 2015 target award under the Company’s Equity Incentive
Plan.
ARTICLE II
DEFINITIONS
As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
2.1    Achievement Level. A percentage (which may not be greater than 100%)
calculated in accordance with Appendix A and determined by the Committee in its
sole discretion that represents the level of achievement of the Company’s
performance goals as established by the Committee for the Plan Year.
2.2    Award. The right to receive a quarterly cash bonus under this Plan,
subject to the achievement of performance measures and the other terms and
conditions set forth in this Plan.
2.3    Award Agreement. Any written agreement between the Company and a
Participant, or a notice to a Participant, setting forth the terms, conditions
and limitations applicable to an Award, including the Target Incentive Award
assigned to the Participant.
2.4    Board. The Board of Directors of Linn Energy, LLC.
2.5    Cause. For purposes of the Plan, the Company will have “Cause” to
terminate the Participant’s employment by reason of any of the following;
provided, however, that determination of whether one or more of the elements of
“Cause” has been met under this Plan shall be in the reasonable discretion of
the Committee.
(a)    the Participant’s conviction of, or plea of nolo contendere to, any
felony or to any crime or offense causing substantial harm to any of the Company
or its direct or indirect Subsidiaries (whether or not for personal gain) or
involving acts of theft, fraud, embezzlement, moral turpitude or similar
conduct;
(b)    the Participant’s repeated intoxication by alcohol or drugs during the
performance of his or her duties;

1

--------------------------------------------------------------------------------



(c)    the Participant’s willful and intentional misuse of any of the funds of
the Company or its direct or indirect Subsidiaries;
(d)    embezzlement by the Participant;
(e)    the Participant’s willful and material misrepresentations or concealments
on any written reports submitted to any of the Company or its direct or indirect
Subsidiaries; or
(f)    conduct constituting a material breach by the Participant of the
Company’s then current Code of Business Conduct and Ethics, and any other
written policy referenced therein; provided that, in each case, the Participant
knew or should have known such conduct to be a breach.
2.6    Code. The Internal Revenue Code of 1986, as amended from time to time.
2.7    Committee. The Compensation Committee of the Board.
2.8    Company. Linn Energy, LLC.
2.9    Disability. The earlier of (a) written determination by a physician
selected by the Company that the Participant has been unable to perform
substantially the Participant’s usual and customary duties for a period of at
least 120 consecutive days or a non-consecutive period of 180 days during any
twelve-month period as a result of incapacity due to mental or physical illness
or disease; and (b) “disability” as such term is defined in the Company’s
applicable long-term disability insurance plan.
2.10    Effective Date. The date first written above.
2.11    Equity Incentive Plan. The Company’s Amended and Restated Long-Term
Incentive Plan and any successor plan.
2.12    Executive. Individuals designated as Executive Officers by the Board. As
of January 1, 2016, the Executive Officers are the Company’s Chief Executive
Officer and any employee with the title of Executive Vice President or Senior
Vice President.
2.13    Participant. An Executive who is designated as a participant pursuant to
Section 3.1.
2.14    Plan. The Linn Energy, LLC Executive Incentive Plan.
2.15    Plan Year. The 2016 calendar year.
2.16    Quarter. Each calendar quarter during the Plan Year (e.g.,
January 1—March 31, April 1—June 30, July 1—September 30 or
October 1—December 31).
2.17    Quarterly Payment Date. The first normally scheduled payroll date
following the last business day of the month that begins following the end of
each Quarter.

2

--------------------------------------------------------------------------------



2.18    Quarterly Cap. For the Quarter ending March 31, 2016, 25% of the Target
Incentive Award; for the Quarter ending June 30, 2016, 50% of the Target
Incentive Award; for the Quarter ending September 30, 2016, 75% of the Target
Incentive Award; and for the Quarter ending December 31, 2016, 100% of the
Target Incentive Award.
2.19    Remaining Award. The amount as of a certain date equal to a
Participant’s Target Incentive Award less any Awards already paid to such
Participant for the Plan Year.
2.20    Section 409A. Section 409A of the Code and any Treasury Regulations and
guidance promulgated thereunder.
2.21    Subsidiary. Any entity of which the Company owns, directly or
indirectly, all of such entity’s outstanding units, shares of capital stock or
other voting securities.
2.22    Target Incentive Award. The target incentive opportunity assigned to a
Participant for the Plan Year, in accordance with Section 3.2.
ARTICLE III
ELIGIBILITY
3.1    Participants. All Executives are eligible for Awards in the sole
discretion of the Committee. Each Executive selected as a Participant will be
notified by delivery of a written Award Agreement in the form determined by the
Committee. Except as provided in Section 4.2, an Executive must remain employed
until the applicable Quarterly Payment Date to be entitled to receive payment
for such Award. No Executive shall at any time have the right to be selected as
a Participant in the Plan for a Plan Year.
3.2    Target Incentive Award. The Committee will assign each Participant a
Target Incentive Award, based on any considerations the Committee deems
appropriate.
3.3    Achievement Level. The Achievement Level shall be based on the Company
achieving the performance goals as set by the Committee for the Plan Year and
reviewed each Quarter. Appendix A shall be amended to include the performance
goals once established by the Committee. The Achievement Level shall be
determined by the Committee in its sole discretion. Notwithstanding the
foregoing, for the first Quarter only, the Committee may elect not to have
performance goals, in which case the Award would be earned based on the
Executive’s continued employment with the Company through the end of such
Quarter.
ARTICLE IV
PAYMENT OF AWARDS
4.1    General. The amount of an Award earned by a Participant shall be
calculated at the end of each Quarter and shall be an amount equal to (A) the
product of the Participant’s (i) Target Incentive Award and (ii) Achievement
Level, but no more than the applicable Quarterly Cap, less (B) the Awards
already paid, if any. Under no circumstances will (i) the total Awards paid
during the Plan Year be greater than 100% of the Target Incentive Award or (ii)
the cumulative Awards for any Quarter exceed the applicable Quarterly Cap.

3

--------------------------------------------------------------------------------



4.2    Termination without Cause, for Good Reason, or Due to Death or
Disability. In the event a Participant’s employment is terminated by the Company
without Cause, by the Participant for Good Reason or due to the Participant’s
death or Disability, the Participant shall receive, at the time payment would
otherwise have been made, a pro-rated portion of the amount of the Award that
would have been earned for such Quarter if the Participant’s employment had not
so terminated.
4.3    Other Terminations. In the event a Participant’s employment with the
Company is terminated in a manner not described under Section 4.2, then any
Remaining Award as of such date shall be forfeited.
4.4    Form of Payment. Except as provided in Section 4.2, Awards earned under
this Plan, if any, shall be paid on the Quarterly Payment Date in the form of a
lump sum cash payment.
4.5    Committee Discretion. Notwithstanding the foregoing, the Committee
retains the complete discretion under this Plan to amend the terms of any Award
at any time, and the Committee may, in its sole, reasonable discretion, (i)
eliminate or reduce the size of an Award based on any factors it deems relevant
or (ii) accelerate or delay any Quarterly Payment Date, but in no event shall
any delay be more than thirty (30) days; provided that any such amendment does
not adversely affect any Participant without such Participant’s consent.
ARTICLE V
SUCCESSOR TO COMPANY
The Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under the Plan if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company shall require
such successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in the Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the Plan.
ARTICLE VI
AMENDMENT AND TERMINATION
The Committee may amend, modify, suspend or terminate this Plan for the purpose
of meeting or addressing any changes in legal requirements.
ARTICLE VII
PLAN ADMINISTRATION
7.1    Administration. Subject to the provisions hereof, this Plan shall be
administered and interpreted by the Committee. The Committee shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby

4

--------------------------------------------------------------------------------



or are necessary or appropriate in connection with the administration hereof.
The Committee shall also have full and exclusive power to interpret this Plan
and to make factual and legal determinations and to adopt such rules,
regulations and guidelines for carrying out this Plan as it may deem necessary
or proper. The Committee may, in its sole discretion, amend or modify an Award
in any manner. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or in any Award in the manner and to
the extent the Committee deems necessary or desirable to further the Plan
purposes. Any decision of the Committee in the interpretation and administration
of this Plan shall lie within its sole discretion and shall be final, conclusive
and binding on all parties concerned. No person shall be entitled to a payment
with respect to an Award under this Plan unless the Committee determines, in its
sole discretion, that such person is entitled to payment.
7.2    Arbitration. In the event that a Participant wishes to pursue claim for
benefits under this Plan, the Participant must participate in arbitration in
Houston, Texas, before a single arbitrator in accordance with the arbitration
rules and procedures of the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes (the “Arbitration Process”);
provided, however, that the arbitration will not be binding on the claimant and
the claimant may seek legal or equitable remedies in court after the arbitrator
has made a determination as to the claimant’s claim, if the claimant does not
accept the arbitrator’s determination. The Arbitration Process shall be
commenced by filing a demand for arbitration in accordance with the Arbitration
Process. The arbitrator shall decide all issues relating to arbitrability and
the arbitrator shall also decide all issues with respect to the payment of the
costs of such arbitration, including attorneys’ fees and the arbitrator’s fees.
7.3    Exhaustion of Administrative Remedies. Completion of the arbitration
process described in Section 7.2 of this Plan, will be a condition precedent to
the commencement of any legal or equitable action in connection with a claim for
benefits under the Plan by a claimant; provided, however, that the Committee
may, in its sole discretion, waive compliance with such arbitration process as a
condition precedent to any such action.
ARTICLE VIII
MISCELLANEOUS
8.1    Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligation for the Participant
to remain an Executive or change the status of the Participant’s employment or
the policies of the Company regarding termination of employment.
8.2    Unfunded Plan Status. All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.

5

--------------------------------------------------------------------------------



8.3    Taxes. The Company may withhold and deduct from any benefits and payments
made or to be made pursuant to the Plan all federal, state, local and other
taxes as may be required pursuant to any law or governmental regulation or
ruling.
8.4    Section 409A. The payments to be made pursuant to this Plan are intended
to be “short-term deferrals” exempt from Section 409A, and this Plan shall be
construed and interpreted accordingly. The Company makes no representation,
warranty or indemnity regarding the tax consequences of the compensation and
benefits provided under this Plan for purposes of Section 409A. If any taxes or
penalties under Section 409A are imposed on a Participant as a result of any
compensation received pursuant to this Plan, such Participant will be solely
responsible for such taxes or penalties, and the Company will not be liable for
such taxes or penalties.
8.5    Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
8.6    Anti-Alienation of Benefits. No amount to be paid hereunder shall be
subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Executive or the
Executive’s beneficiary.
8.7    Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of Texas, without
reference to principles of conflicts of law.
[Signature page follows.]



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Linn Energy, LLC Executive Incentive Plan has been
adopted by the Committee to be effective as of the Effective Date.
 
LINN ENERGY, LLC
 
 
 
 
 
By:
/s/ Mark E. Ellis
 
Mark E. Ellis
Chairman of the Board of Directors, President and Chief Executive Officer








7